Madam 
President, I should like at the outset sincerely to 
congratulate you on your well-deserved election to 
preside over the General Assembly at its sixty-first 
session. Your election represents not only a mark of 
considerable recognition for the Kingdom of Bahrain, 
which has tirelessly worked to promote the purposes 
and principles of the United Nations, but also, in 
personal terms, the culmination of your long legal and 
diplomatic career. 
 Above and beyond the usual courtesies, I should 
like to encourage you, Madam, and to assure you of 
our full readiness to cooperate to ensure the success of 
your lofty mission. 
 I should like also to pay tribute to Mr. Jan 
Eliasson for the talent, dedication and perseverance 
with which he guided our work throughout the sixtieth 
session. I should like in particular to acknowledge him 
for his determination in leading the negotiations that 
achieved considerable progress in implementation of 
the decisions and recommendations of the 2005 World 
Summit. 
 Lastly, I should like to convey to the Secretary-
General, Mr. Kofi Annan, our deep admiration for the 
wisdom and courage he has consistently shown in 
discharging his difficult mandate, and in particular for 
the ambitious measures he initiated throughout his two 
terms of office to adapt the United Nations to current 
realities. 
 At a time when his tenure as Secretary-General is 
coming to an end and many observers will be 
reviewing and assessing his accomplishments, I should 
like, for may part, to pay a well-deserved tribute to him 
for having provided us with a clear vision of the work 
of the United Nations in terms of the three pillars of 
international peace and security, development and the 
promotion of human rights worldwide. 
 The consensus adoption of the 2005 World 
Summit Outcome Document (resolution 60/1) was an 
unequivocal recognition by our leaders of the General 
Assembly’s central role as the chief deliberative, 
policymaking and representative organ of the United 
Nations. I welcome the fact that since the Summit, 
most of the important recommendations of the 
Outcome Document have already been implemented as 
part of the United Nations reform process. 
 Indeed, following the difficult negotiations, the 
sixtieth session of the General Assembly established 
two important bodies — the Peacebuilding 
Commission and the Human Rights Council — both of 
which, as we know, have been operational since June. 
In addition, the Central Emergency Response Fund was 
established, and a number of major resolutions were 
adopted. I am thinking in particular about resolution 
 
 
9 06-53329 
 
60/42, on the Optional Protocol to the Convention on 
the Safety of United Nations and Associated Personnel; 
the resolution on development; and, most recently, 
resolution 60/288, on the United Nations Global 
Counter-Terrorism Strategy. 
 During the present session, bolstered by that 
major progress, we must continue our efforts to 
complete the reform process. For example, we must 
intensify our efforts to conclude the negotiations aimed 
at adopting a comprehensive convention against 
international terrorism and at reforming the Secretariat, 
the Economic and Social Council and the Security 
Council. 
 The theme you proposed for this year’s general 
debate, Madam President, “Implementing a global 
partnership for development”, is very timely. That 
theme, which echoes Goal 8 of the Millennium 
Development Goals, will undoubtedly make it possible 
to follow up and implement the decisions emanating 
from the Monterrey Consensus and reaffirmed at the 
September 2005 World Summit.  
 It is extremely urgent that all development 
partners honour all their commitments. Our appeal to 
them takes fully into account the primary responsibility 
of all States to plan and carry out their own 
development. It also addresses the many constraints 
hampering the developing countries, in particular the 
impact of HIV/AIDS, malaria and other infectious 
diseases on their populations and economies.  
 Therefore, I cannot fail to welcome the fact that, 
in the Political Declaration on HIV/AIDS (resolution 
60/262), adopted on 2 June 2006 at the end of the 
High-level Meeting devoted to follow-up on the 
implementation of the Declaration of Commitment on 
HIV/AIDS, the international community stressed the 
special situation of sub-Saharan Africa and recognized 
the efforts made by African Governments to fight the 
pandemic. 
 Gabon, for its part, has undertaken ambitious 
initiatives ranging from awareness raising to the 
implementation of action plans such as the 
multisectoral strategic plan to fight AIDS. The 
Gabonese head of State and his spouse, Ms. Edith 
Lucie Bongo Ondimba, are personally involved in that 
initiative. 
 Aware of the threat that the pandemic poses to 
human development and security, we should advocate 
more courageous measures aimed in particular at 
increasing the contributions to the Global Fund to 
Fight AIDS, Tuberculosis and Malaria, strengthening 
prevention methods and improving access to treatment 
for infected persons. 
 However, the many challenges facing African 
States are not inevitable. That is the strong conviction 
that led African heads of State or Government to 
launch the New Partnership for Africa’s Development 
(NEPAD), a comprehensive vision in which African 
countries have pledged, through good economic and 
political governance, to take control of the social, 
economic and political destiny of their respective 
nations. While NEPAD’s main goal is development, we 
are fully aware that there can be no development 
without a framework that fosters peace, security and 
respect for human dignity.  
 Our world continues to be characterized by 
tension and deep crises that aggravate the prevailing 
instability and insecurity. Old and new conflicts 
continue to threaten the peace and security of a number 
of nations, and their effects have strong repercussions 
at the regional and international levels.  
 The violent conflict that has once again shaken 
the Middle East — a conflict that has claimed hundreds 
of innocent human lives and caused enormous material 
damage — has shown how essential it is to do 
everything possible to establish a lasting peace in that 
part of the world. With specific regard to the Israeli-
Palestinian conflict, only collective and sustained 
efforts based on the principle of two States, Israel and 
Palestine, living side by side in peace and security can 
make it possible to achieve a just, lasting and equitable 
settlement of that conflict. Gabon, for its part, endorses 
the idea of urgently holding an international conference 
on the Middle East. 
 In Africa, many hot spots of tension also remain 
worrisome. While we should welcome the Darfur 
Peace Agreement, signed at Abuja in May 2006, we 
must acknowledge that the overall situation remains 
fragile. The persistent divisions between certain parties 
to the conflict even threaten to jeopardize the 
Agreement, which was reached at considerable effort. 
Here, I should like to pay a well-deserved tribute to the 
international community, and in particular the African 
Union, for their tireless efforts to achieve a peaceful 
settlement of the Darfur crisis. 
  
 
06-53329 10 
 
 The situation in Côte d’Ivoire also continues to 
be a source of concern for Africa and the rest of the 
international community. In the Democratic Republic 
of the Congo, a historic and crucial phase has begun 
with the holding of general elections in that brotherly 
country. Here, I wish to pay tribute to the international 
community, particularly the European Union — whose 
EUFOR peacekeeping troops are stationed in Gabon — 
and to the United Nations. Its support, together with 
that of EUFOR, has thus far made it possible to hold 
smooth general elections in that country, particularly 
the first round of the presidential election, which took 
place on 30 July 2006.  
 It is now essential that all Congolese political 
actors continue, in a spirit of patriotic fervour, to 
consolidate the gains of the democratic transition 
process in an atmosphere of peace and harmony. In 
order to do that, they will also need the active support 
and sustained commitment of the international 
community to ensure that the enormous sacrifices made 
by all do not come to naught for lack of follow-up. 
 In that regard, the establishment of the 
Peacebuilding Commission is an appropriate 
institutional response to the many needs of countries 
emerging from conflict. I take this opportunity to 
congratulate Ambassador Ismael Gaspar Martins of 
Angola on his election as Chairman of the 
Commission’s Organizational Committee. I welcome 
the fact that two African countries, Burundi and Sierra 
Leone — which have experienced many years of 
war — have been chosen as the first countries to 
benefit from the Commission’s attention. 
 However, if our efforts to strengthen international 
peace and security are to be effective, they must also 
focus in particular on the area of conflict prevention. 
The excellent report of the Secretary-General on the 
prevention of armed conflict (A/60/891) offers us a 
good foundation for our work as we consider this 
important issue. 
 We achieved a major breakthrough in 2001 with 
the adoption of the Programme of Action to Prevent, 
Combat and Eliminate the Illicit Trade in Small Arms 
and Light Weapons in All Its Aspects. We regret, 
however, that the June and July 2006 review 
conference for the Programme of Action ended in 
failure. Despite this, we need to pursue the 
implementation of the Programme, as well as the 
adoption of an international instrument on the marking 
and tracing of these weapons. We also need to move 
forward with consultations in order to begin 
negotiations leading to the adoption of an instrument 
on brokering. Similarly, we have the moral duty and 
shared responsibility to renew disarmament 
negotiations, particularly in the nuclear sphere.  
 One of the major trials facing our Organization is 
the continuation and completion of negotiations on 
Security Council reform, in accordance with the 
recommendation made by heads of State or 
Government at the September 2005 World Summit. We 
also need to implement the resolutions regarding the 
revitalization of the work of the General Assembly, the 
most recent of which was adopted on 8 September 
2006 as resolution 60/286. At the same time, major 
negotiations in the Assembly over the past two sessions 
have demonstrated, if such demonstration were needed, 
how crucial a vitalized Assembly is for our 
Organization. We also need to take the appropriate 
measures to ensure greater transparency and 
consistency in the functioning of the United Nations 
system, ensuring improved implementation of its 
missions.  
 As you are aware, Madam President, we have a 
particularly heavy programme of work. I am certain 
that, under your able guidance, the General Assembly 
will make progress in the various areas of its agenda. 
We will therefore need to continue to work with a 
heightened sense of our collective interest. The very 
credibility of our Organization depends on it.  